MOORE, Circuit Judge
(concurring and dissenting):
I do not hesitate to concur with Judge Friendly’s well-reasoned and well-expressed opinion as to limitation of Kinsman’s liability, the extent of the liability of the City of Buffalo, Continental and Kinsman for the damages suffered by the City, the Shiras, the Tewksbury, the Druckenmiller and the' Farr and the division of damages.
I cannot agree, however, merely because “society has come to rely increasingly on insurance and other methods of loss-sharing” that the courts should, or have the power to, create a vast judicial insurance company which will adequately compensate all who have suffered damages. Equally disturbing is the suggestion that “[H]ere it is surely more equitable that the losses from the operators’ negligent failure to raise the Michigan Avenue Bridge should be ratably borne by Buffalo’s taxpayers than left with the innocent victims of the flooding.” Under any such principle, negligence suits would become further simplified by requiring a claimant to establish only his own innocence and then offer, in addition to his financial statement, proof of the financial condition of the respective defendants. Judgment would be entered against the defendant which court or jury decided was best able to pay. Nor am I convinced that it should be the responsibility of the Buffalo taxpayers to reimburse the “innocent victims” in their community for damages sustained. In my opinion, before financial liability is imposed, there should be some showing of legal liability.
Unfortunate though it was for Buffalo to have had its fine vehicular bridge demolished in a most unexpected manner, I accept the finding of liability for normal consequences because the City had plenty of time to raise the bridge after notice was given. Bridges, however, serve two purposes. They permit vehicles to cross the river when they are down; they permit vessels to travel on the river when they are up. But no bridge builder or bridge operator would envision a bridge as a dam or as a dam potential.
By an extraordinary concatenation of even more extraordinary events, not unlike the humorous and almost-beyond-all-imagination sequences depicted by the famous cartoonist, Rube Goldberg, the Shiras with its companions which it picked up en route did combine with the bridge demolition to create a very effective dam across the Buffalo River. Without specification of the nature of the damages, claims in favor of some twenty persons and companies were allowed (Finding of Fact #33, Interlocutory Decree, par. 11) resulting from the various collisions and from “the damming of the river at the bridge, the backing up of the water and ice upstream, and the overflowing of the banks of the river and flooding of industrial installations along *728the river banks.” (Sup. Finding of Fact #26a.)
My dissent is limited to that portion of the opinion which approves the awarding of damages suffered as a result of the flooding of various properties upstream. I am not satisfied with reliance on hindsight or on the assumption that since flooding occurred, therefore, it must have been foreseeable. In fact, the majority hold that the danger “of flooding would not have been unforeseeable under the circumstances to anyone who gave them thought.” But believing that “anyone” might be too broad, they resort to that most famous of all legal mythological characters, the reasonably “prudent man.” Even he, however, “carefully pondering the problem,” is not to be relied upon because they permit him to become prudent “[W]ith the aid of hindsight.”
The majority, in effect, would remove from the law of negligence the concept of foreseeability because, as they say, “[T]he weight of authority in this country rejects the limitation of damages to consequences foreseeable at the time of the negligent conduct when the consequences are ‘direct.’ ” Yet lingering thoughts of recognized legal principles create for them lingering doubts because they say: “This does not mean that the careless actor will always be held for all damages for which the forces that he risked were a cause in fact. Somewhere a point will be reached when courts will agree that the link has become too tenuous — that what is claimed to be consequence is only fortuity.” The very example given, namely, the patient who dies because the doctor is delayed by the destruction of the bridge, certainly presents a direct consequence as a factual matter yet the majority opinion''states that “few judges would impose liability on any of the parties here,” under these circumstances.
In final analysis the answers to the-questions when the link is “too tenuous”' and when “consequence is only fortuity” are dependent solely on the particular-point of view of the .particular judge under the particular circumstances. In differing with my colleagues, I must be giving “unconscious recognition of the-harshness of holding a man for what he-could not conceivably have guarded! against, because human foresight could! not go so far.” (L. Hand, C. J., in Sinram v. Pennsylvania R. Co., 61 F.2d 767, 770, 2 Cir., 1932.) If “foreseeability” be-the test, I can foresee the likelihood that a vessel negligently allowed to break its; moorings and to drift uncontrolled in a. rapidly flowing river may well strike-other ships, piers and bridges. Liability would also result on the “direct consequence” theory. However, to me the fortuitous circumstance of the vessels so arranging themselves as to create a dam is much “too tenuous.”
The decisions bearing on the foreseeability question have been so completely collected in three English cases1 that no repetition of the reasoning pro and con of this principle need be made here.. To these cases may be added the many American eases cited in the majority opinion which to me push the doctrine of foreseeability to ridiculous lengths — • ridiculous, I suppose, only to the judge; whose “human foresight” is restricted to-finite limits but not to the judge who can say: It happened; ergo, it must have-been foreseeable. The line of demarcation will always be “uncertain and wavering,” Palsgraf v. Long Island R.R., 248 N.Y. 339, 354, 162 N.E. 99, 59 A.L.R. 1253 (1928), but if, concededly, a line-exists, there must be areas on each side. The flood claimants are much too far on the non-liability side of the line. As to them, I would not award any recovery even if the taxpayers of Buffalo are better able to bear the loss.

. In re Polemis and Furness, Withy & Co., [1921] 3 K.B. 560 (C.A.); Overseas Tankship (U. K.), Ltd. v. Morts Dock & Engineering Co., Ltd. (The Wagon Mound), [1961] 1 All E. R. 404; Miller Steamship Company, Pty., Ltd. v. Overseas Tankship (U. K.) Ltd., [1963] 1 Lloyd’s Law List Rep. 402 (Sup.Ct., New-South Wales).